EXHIBIT Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements on Forms S-3, S-3/A and S-8 of Cameron International Corporation of our reports dated February27, 2008, with respect to the consolidated financial statements and schedule of Cameron International Corporation and the effectiveness of internal control over financial reporting of Cameron International Corporation, incorporated by reference or included in this Annual Report (Form 10-K)of Cameron International Corporationfor the year ended December 31, 2007. Registration Statement No. Purpose No. 333-26923 No. 33-95004 No. 333-53545 No. 333-37850 No. 333-106224 Form S-8 Registration Statements pertaining to the Amended and Restated Cooper Cameron Corporation Long-Term Incentive Plan No. 33-95002 Form S-8 Registration Statement pertaining to the Cooper Cameron Corporation Retirement Savings Plan No. 333-57991 Form S-8 Registration Statement pertaining to the Individual Account Retirement Plan for Bargaining Unit Employees at the Cooper Cameron Corporation Buffalo, New York Plant No. 333-51705 Form S-3 Registration Statement pertaining to the Cooper Cameron Corporation shelf registration of up to $500 million of securities No. 333-79787 Form S-8 Registration Statement pertaining to the Cooper Cameron Corporation Second Amended and Restated 1995 Stock Option Plan for Non-Employee Directors No. 333-46638 No. 333-82082 No. 333-61820 No. 333-104755 Form S-8 Registration Statements pertaining to the Cooper Cameron Corporation Broad Based 2000 Incentive Plan No. 333-96565 Form S-3 and S-3/A Registration Statements pertaining to the Cooper Cameron Corporation shelf registration of up to $500 million of securities No. 333-106225 Form S-8 Registration Statement pertaining to the Cooper Cameron Corporation Compensation Deferral Plan, Cooper Cameron Corporation Supplemental Excess Defined Contribution Plan and 2003 Cooper Cameron Corporation Supplemental Excess Defined Contribution Plan No. 333-116667 Form S-3 and S-3/A Registration Statements pertaining to the Cooper Cameron Corporation 1.50% Convertible Senior Debentures due 2024 No. 333-128414 No. 333-136900 Form S-8 Registration Statement pertaining to the Cooper Cameron Corporation 2005 Equity Incentive Plan No. 333-136589 Form S-3 ASR Registration Statement pertaining to the Cameron International Corporation 2.50% Convertible Senior Notes due /s/ Ernst & Young LLP Houston, Texas February
